IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1624
                            Filed November 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TIMOTHY ROY NEADES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Coleman McAllister,

Judge.



      Timothy Neades appeals his conviction for possession of marijuana with

intent to deliver. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                         2


SCHUMACHER, Judge.

       Timothy Neades appeals his conviction for possession of marijuana with

intent to deliver. He argues there is insufficient evidence he had possession of

drugs and there is insufficient evidence the substance was marijuana. We find

there is substantial evidence to support the conviction. As a result, we affirm.

    I. Background Facts and Proceedings

       On July 23, 2020, two Polk County Sherriff’s deputies—Deputy Bach and

Deputy Nguyen—initiated a stop on a vehicle driven by Neades because the

vehicle’s license plates were registered to another car. Two more occupants, Mari

Ridley, and a man identified as Travis, were in the car. Mari rode in the front

passenger seat and Travis rode in the rear-right seat.1 Neades stated they were

returning from a trip to Walmart. The car contained multiple shopping bags from

the store. After informing the deputies he did not have a driver’s license or vehicle

insurance, Neades was asked to exit the vehicle. Neades also told deputies the

car belonged to his girlfriend. The deputies took Neades back to the patrol car,

leaving Mari and Travis unattended for a few minutes. After Neades’s removal,

one of the deputies spoke with Mari, who remained in the front passenger seat.

She initially told the deputy her name was Shari, but Neades informed the deputies

that her name was Mari. Neades told the deputies he had just met Travis that day.

       The deputies arrested Mari for several outstanding warrants. After she was

arrested, she was placed in front of the cruiser’s dash-cam for about three minutes,



1There is some confusion over the identity of the man in the backseat. Neades
called him Trevor at trial, but most of the proceedings below refer to him as Travis.
For the sake of consistency, we refer to him as Travis.
                                         3


partially blocking the dash-cam’s view of the vehicle. Travis was alone in the

vehicle during this time and neither deputy watched him closely. The deputies

then moved Mari to the backseat of the cruiser. They also had Travis exit the

vehicle, and Travis and Neades stood together away from the vehicle for the rest

of the encounter. Travis summoned a cab for a ride home and left the scene on

foot.

        The deputies impounded the vehicle because of the mismatching license

plates. Deputy Bach conducted an inventory search, during which he found two

methamphetamine pipes, one in the center console and one in the glove

compartment. Upon this discovery, Deputy Bach conducted a probable cause

search of the rest of the car. He discovered a black pouch on the floorboard behind

the driver’s seat. Neades admitted the black pouch belonged to him. The pouch

contained Neades’s state-issued identification card, his social security card, a

small digital scale, and eight baggies containing plant material. Neades denied

any knowledge of the baggies and their contents.

        Neades was charged and convicted following a bench trial of possession of

marijuana with intent to deliver as a habitual offender and as a second offender, in

violation of Iowa Code sections 124.401(1)(d), 124.411, 902.8, and 902.9(1)(c)

(2020).2 Neades appeals.




2 Neades was acquitted on charges of fraudulent use of registration and
possession of drug paraphernalia. He was also found guilty of driving on a
suspended license and failure to provide proof of financial liability. He stipulated
to prior convictions. Neades only appeals his possession with intent to deliver
conviction.
                                          4


    II. Standard & Scope of Review

       We review claims challenging the sufficiency of the evidence for corrections

of error at law. State v. Lilly, 930 N.W.2d 293, 298 (Iowa 2019). “[W]e will uphold

a verdict if substantial record evidence supports it.” State v. Sanford, 814 N.W.2d

611, 615 (Iowa 2012) (quoting State v. Nitcher, 720 N.W.2d 547, 556 (Iowa 2006)).

“Evidence is substantial if it would convince a rational trier of fact the defendant is

guilty beyond a reasonable doubt.” State v. Harris, 891 N.W.2d 182, 186 (Iowa

2017). The standard applies equally to jury trials and bench trials.          State v.

McFadden, 320 N.W.2d 608, 614 (Iowa 1982).               “In making determinations

regarding the sufficiency of the evidence, we ‘view the evidence in the light most

favorable to the State, regardless of whether it is contradicted, and every

reasonable inference that may be deduced therefrom must be considered.’” Lilly,

930 N.W.2d at 298 (quoting Harris, 891 N.W.2d at 186).             Evidence can be

circumstantial or direct.3 Id.

    III. Analysis

       Neades was convicted of unlawful possession of a controlled substance

with the intent to deliver. He argues there is insufficient evidence to establish that


3 Neades argues when the State relies wholly on circumstantial evidence to prove
an essential element of a crime, the evidence must be “entirely consistent with
[the] defendant’s guilt, wholly inconsistent with any rational hypothesis of his
innocence, and so convincing as to exclude any reasonable doubt that the
defendant was guilty of the offense charged.” State v. Reeves, 209 N.W.2d 18, 21
(Iowa 1973). However, the supreme court overturned that requirement just six
years later, in State v. O’Connell, 275 N.W.2d 197, 205 (Iowa 1979) (“We now
conclude [the rule in Reeves] is no longer a requirement in this jurisdiction. This
court has routinely observed that circumstantial evidence may be equal or superior
to direct evidence.”). It is so axiomatic that direct and circumstantial evidence are
equally probative that parties need not cite to the proposition in their briefs to this
court. Iowa R. App. P. 6.904(3)(p).
                                          5


he had possession of the material found in the black pouch and insufficient

evidence the plant matter was marijuana rather than hemp.

       “Unlawful possession of a controlled substance requires proof that the

defendant: (1) exercised dominion and control over the contraband, (2) had

knowledge of its presence, and (3) had knowledge that the material was a

controlled substance.” State v. Bash, 670 N.W.2d 135, 137 (Iowa 2003). Neades

challenges the first element—possession and control over the contraband.

Possession can be actual or constructive. Id. at 138. Actual possession exists

when the contraband “is found on the defendant’s person.”           Id. In contrast,

“constructive possession occurs when the defendant has knowledge of the

presence of the controlled substance and has the authority or right to maintain

control of it.” Id.

       The district court found that there was no actual possession because the

pouch was not on Neades’s person. Neades alleges the court erred in finding he

had constructive possession of the pouch. We look to several factors when

determining whether a defendant has constructive possession, including:

       (1) incriminating statements made by the person; (2) incriminating
       actions of the person upon the police’s discovery of a controlled
       substance among or near the person’s personal belongings; (3) the
       person’s fingerprints on the packages containing the controlled
       substance; and (4) any other circumstances linking the person to the
       controlled substance. Further, when the premises is a vehicle, the
       court may also consider these additional factors: (1) was the
       contraband in plain view; (2) was it with the person’s personal effects;
       (3) was it found on the same side of the car or immediately next to
       the person; (4) was the person the owner of the vehicle; and (5) was
       there suspicious activity by the person.
                                            6

State v. Dewitt, 811 N.W.2d 460, 475 (Iowa 2012) (quoting State v. Maxwell, 743

N.W.2d 185, 194 (Iowa 2008)).

         There is sufficient evidence in the record Neades had constructive

possession of the marijuana. First, the baggies were found in the pouch that

Neades admitted belonged to him. The bag also contained Neades’s personal

items, including his state-issued identification card and his social security card. He

denied having any identification to the deputies, even though he had multiple forms

of identification in his pouch within arm’s reach. He was the driver of the vehicle,

and showed a familiarity of the car by explaining what was in the trunk even though

he claimed he had not been in the vehicle for a week.

         Neades’s conduct also reveals he knew about the marijuana. For instance,

he claimed the pouch contained his cigarettes and dash-cam footage from the

deputies’ cruiser show him emerging from the vehicle with a fresh cigarette. A

deputy also testified smoking a cigarette is a common way defendants mask a

smell or calm their nerves. Neades consistently tried to distance himself from the

vehicle and its occupants. He claimed the car was his girlfriend’s but did not know

her date of birth.4 He also asserted his girlfriend usually carried his pouch, yet he

had just accessed it for a cigarette. He claimed to have just met Travis, but spoke

casually with him for an extended period once they both exited the car. Neades

told the deputies that he did not know Mari’s sister, Shari, but Mari told them that

he had known Shari for years. Neades admitted to being a marijuana user.




4   The car was not registered to his girlfriend.
                                          7


         Neades also attacks the constructive-possession finding based on the

roughly three-and-a-half minutes Travis was alone in the car when Mari partially

obstructed the view of the dash-cam, as well as a brief period when both deputies

were talking to Neades and not watching Travis or Mari. Neades testified that he

left his black pouch in the driver’s side door when he exited the vehicle. Neades’s

assertions are not enough to undermine the district court’s conclusion. First, it

strains credibility to suggest Travis knew the dash cam was blocked and neither

deputy was watching him, providing the opportunity to hide the drugs. Similarly,

the dash-cam does not support the idea that Mari or Travis reached to the driver’s

side door, grabbed the pouch, and planted the drugs when the deputies were

speaking with Neades. Taken together, Neades’s inconsistencies and the actual

location of the drugs near his personal items and himself provide sufficient

evidence to support the court’s finding that he had constructive possession of the

drugs.    There is substantial evidence that the pouch and drugs belonged to

Neades.

         There is also sufficient evidence the contents of the baggies were

marijuana. Neades argues there is insufficient evidence because the State never

tested the drug in a way that conclusively shows it is an illegal narcotic. However,

Neades concedes, “the State is not required to test the purported drug.” See State

v. Brubaker, 805 N.W.2d 164, 172 (Iowa 2011) as amended on denial of reh’g

(Nov. 3, 2011). The State can instead rely on “circumstantial evidence to find that

the substance is an illegal drug.” Id.

         The Brubaker court found that testimony of a criminalist that pills seized

from a defendant’s car were “consistent in appearance” with a particular
                                          8


prescription drug was insufficient to support a finding that the pills were a

prescription drug. Id. Iowa courts have recognized that, for a person to be

convicted of a drug offense, the State is not required to test the purported drug.

Id. The Brubaker court’s analysis is worth quoting at length:

               The finder of fact is free to use circumstantial evidence to find
       that the substance is an illegal drug. Id. The reason for this rule is
       that circumstantial evidence is not inferior to direct evidence. In a
       given case, circumstantial evidence may be more persuasive than
       direct evidence. Circumstantial evidence is equally probative as
       direct evidence for the State to use to prove a defendant guilty
       beyond a reasonable doubt.
               The question is whether a rational trier of fact could have
       found that all essential elements of the crime were established
       beyond a reasonable doubt based on the evidence produced at trial.
       “Inferences drawn from the evidence must raise a fair inference of
       guilt on each essential element . . . .” An inference must do more
       than “create speculation, suspicion, or conjecture.” Evidence that
       allows two or more inferences to be drawn, without more, is
       insufficient to support guilt.
               The State chose not to have the pills tested or call a qualified
       expert witness to testify that the pills were, in fact, Clonazepam.
       Thus, there is no direct evidence that the pills found in Brubaker’s
       vehicle were a prescription drug. Instead, the State relied on the
       testimony of a criminalist who compared the pills to a picture of
       Clonazepam. After making the comparison, the criminalist was only
       able to say the pill was consistent in appearance with a
       pharmaceutical preparation containing Clonazepam.

Id. at 172-73 (citations omitted).

       The supreme court additionally stated:

       [C]ircumstantial proof may include evidence of the physical
       appearance of the substance involved in the transaction, evidence
       that the substance produced the expected effects when sampled by
       someone familiar with the illicit drug, evidence that the substance
       was used in the same manner as the illicit drug, testimony that a high
       price was paid in cash for the substance, evidence that transactions
       involving the substance were carried on with secrecy or
       deviousness, and evidence that the substance was called by the
       name of the illegal narcotic by the defendant or others in his
       presence.
                                          9


               Other courts have listed additional circumstantial evidence to
       aid the [S]tate in its burden to prove a substance is an illegal drug.
       These factors include whether ingestion of the substance caused a
       change in the defendant’s behavior; whether the defendant referred
       to the substance as “very good stuff,” and whether the known odor
       of the substance identified it as an illegal drug. These factors are not
       exclusive, and the [S]tate is not required to prove all of these
       circumstances were present to sustain a conviction. Rather, we look
       at these circumstances in light of the evidence produced at trial to
       determine whether the [S]tate produced sufficient evidence to
       support the proposition that the substance was an illegal substance
       when expert testimony did not identify the substance as illegal.

Id. at 173 (citations omitted).

       In Brubaker, the testimony presented at trial only indicated that a criminalist,

whose training or prior experience was unknown, compared the pills to reference

materials and, after doing so, could only state that the pills were “consistent in

appearance with a pharmaceutical preparation containing [C]lonazepam.” Id. The

criminalist did not specify that the pills were Clonazepam and did not explain how

she reached her conclusion that the pills were consistent in appearance with a

pharmaceutical preparation containing Clonazepam.            Under that record, the

supreme court determined the criminalist’s testimony was not sufficient to allow

the jury to make a finding the pills were, in fact, Clonazepam without speculating.

Id. at 172–74.

       The instant record is distinguishable from the limited testimony offered in

Brubaker. Here, the Department of Criminal Investigation’s criminalist testified the

substance was consistent with marijuana based on both macro and microscopic

examinations. The training of the criminalist is contained in this record. The lab
                                         10


also performed two other tests that indicated the substance was cannabis.5 While

the last two tests did not differentiate between marijuana and hemp, nothing in the

record supports Neades’s contention that the baggies contained hemp. Deputy

Bach testified the substance was consistent with marijuana based on his prior

experiences and the substance’s smell. Similarly, Detective Larson testified that

the substance’s appearance was consistent with marijuana. Larson explained that

they had never seen hemp packaged into small bags in the way the marijuana was

here. When presented with the baggies, Neades—who had admitted to using

marijuana—testified that they appeared to contain marijuana.        The evidence

supports the district court’s finding that the baggies contained marijuana. That

finding is not based on speculation.

       There is substantial evidence to support the district court’s findings that

Neades had possession of the baggies and that the baggies contained marijuana.

Sufficient evidence to support his conviction for possession of a controlled

substance with intent to distribute is present in the record.

       AFFIRMED.




5One of the lab reports involved comparing the evidentiary sample to a known
positive.